Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 1 of 15 Page ID #:250



     1 PETER L. CARR, IV, ESQ. (SBN 256104)

     2 pcarr@thePLClawgroup.com
         NA’SHAUN L. NEAL, ESQ. (SBN 284280)
     3 nneal@thePLClawgroup.com

     4 PLC LAW GROUP, APC
         3756 Santa Rosalia Dr., Suite 326
     5 Los Angeles, CA 90008

     6 Telephone: (310) 400-5890
         Facsimile: (310) 400-5895
     7

     8 Attorneys for Plaintiff,
         DONNELLE WEAR
     9
    10 RICKEY IVIE, ESQ. (State Bar No. 76864)
         Email: Rivie@imwlaw.com
    11 ANTONIO K. KIZZIE, ESQ. (State Bar No. 279719)

    12 Email: akizzie@imwlaw.com
         JACK F. ALTURA, ESQ. (State Bar No. 297314)
    13 Email: jaltura@imwlaw.com

    14 IVIE McNEILL WYATT
         PURCELL & DIGGS, APLC
    15 444 S. Flower Street, Suite 1800

    16 Los Angeles, California 90071
         Tel. (213) 489-0028
    17
         Fax (213) 489-0552
    18
         Attorneys for Defendants,
    19
         COUNTY OF LOS ANGELES, et.al.
    20
                             UNITED STATES DISTRICT COURT
    21
                           CENTRAL DISTRICT OF CALIFORNIA
    22
         DONELLE WEAR,                             CASE NO.: 8:20-cv-00459-JVS-DFM
    23

    24               Plaintiff,                    [DISCOVERY MATTER]
    25
               vs.                                 STIPULATED PROTECTIVE
    26                                             ORDER
         COUNTY OF LOS ANGELES, et.al.
    27

    28               Defendants.
                                             -1-
                             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 2 of 15 Page ID #:251



     1         TO THE HONORABLE COURT, COME NOW ALL THE PARTIES
     2 AND JOINTLY STIPULATE AS FOLLOWS:

     3 1.      A. PURPOSES AND LIMITATIONS
     4         Discovery in this action is likely to involve production of confidential,
     5 proprietary, or private information for which special protection from public

     6 disclosure and from use for any purpose other than prosecuting this litigation may

     7 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

     8 enter the following Stipulated Protective Order. The parties acknowledge that this

     9 Order does not confer blanket protections on all disclosures or responses to
    10 discovery and that the protection it affords from public disclosure and use extends

    11 only to the limited information or items that are entitled to confidential treatment

    12 under the applicable legal principles. The parties further acknowledge, as set forth

    13 in Section 12.3, below, that this Stipulated Protective Order does not entitle them

    14 to file confidential information under seal; Civil Local Rule 79-5 sets forth the

    15 procedures that must be followed and the standards that will be applied when a

    16 party seeks permission from the court to file material under seal.

    17
         B.    GOOD CAUSE STATEMENT
    18
               This action pertains to sensitive and confidential inter-agency documents
    19
         related to the incident that resulted in the death of Decedent Joseph Alan Wear.
    20
         Public divulgence of identities of the various law-enforcement officers and civilian
    21
         witnesses contained therein would violate the aforementioned individual’s rights of
    22
         privacy and subject them to potential harm, harassment, intimidation or other
    23
         unwarranted retribution. Further, the criminal and administrative investigations as
    24
         to the underlying alleged deputy’s conduct by the Los Angeles Sheriff’s Homicide
    25
         Bureau, Los Angeles Sheriff’s Department Internal Affairs Bureau (“IAB”), and
    26
         the Los Angeles County District Attorney’s Justice System Integrity Division
    27
         (“JSID”) are incomplete, ongoing and continuing. Due to the ongoing nature of the
    28
         investigation, the circumstances of the incident, and in order to protect the
                                                 -2-
                              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 3 of 15 Page ID #:252



     1 investigation’s integrity, issues may arise wherein parties are required to assert

     2 their 5th Amendment rights against self-crimination unless and until the JSID

     3 makes their decision as to whether criminal culpability exists as to any party or

     4 witness, witnesses may be intimidated against testifying, or public divulgence as to

     5 evidence uncovered during these investigations would compromise the integrity of

     6 the investigations by causing interested third parties to conceal or destroy

     7 evidence, attempt to flee the criminal court’s jurisdiction and avoid arrest, or

     8 commit acts of witness intimidation or dissuading to avoid potential prosecution

     9 related to the on-going investigations.
    10         Accordingly, to expedite the flow of information, to facilitate the prompt
    11 resolution of disputes over confidentiality of discovery materials, to adequately

    12 protect information the parties are entitled to keep confidential, to ensure that the

    13 parties are permitted reasonable necessary uses of such material in preparation for

    14 and in the conduct of trial, to address their handling at the end of the litigation, and

    15 serve the ends of justice, a protective order for such information is justified in this

    16 matter. It is the intent of the parties that information will not be designated as

    17 confidential for tactical reasons and that nothing be so designated without a good

    18
         faith belief that it has been maintained in a confidential, non-public manner, and
    19
         there is good cause why it should not be part of the public record of this case.
    20
         2.    DEFINITIONS
    21
         2.1   Action: This pending federal lawsuit in DONNELLE WEAR, v. County of
    22
         Los Angeles, et.al. CASE NO.: 8:20-cv-459-JVS-DFM
    23
         2.2   Challenging Party: a Party or Non-Party that challenges the designation of
    24
         information or items under this Order.
    25
         2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it
    26
         is generated, stored or maintained) or tangible things that qualify for protection
    27
         under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
    28
         Cause Statement.
                                                  -3-
                              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 4 of 15 Page ID #:253



     1 2.4     Counsel: Outside Counsel of Record and House Counsel (as well as their
     2 support staff).

     3 2.5     Designating Party: a Party or Non-Party that designates information or items
     4 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

     5 2.6     Disclosure or Discovery Material: all items or information, regardless of the
     6 medium or manner in which it is generated, stored, or maintained (including,

     7 among other things, testimony, transcripts, and tangible things), that are produced

     8 or generated in disclosures or responses to discovery in this matter.

     9 2.7     Expert: a person with specialized knowledge or experience in a matter
    10 pertinent to the litigation who has been retained by a Party or its counsel to serve

    11 as an expert witness or as a consultant in this Action.

    12 2.8     House Counsel: attorneys who are employees of a party to this Action.
    13 House Counsel does not include Outside Counsel of Record or any other outside

    14 counsel.

    15 2.9     Non-Party: any natural person, partnership, corporation, association, or other
    16 legal entity not named as a Party to this action.

    17 2.10 Outside Counsel of Record: attorneys who are not employees of a party to

    18
         this Action but are retained to represent or advise a party to this Action and have
    19
         appeared in this Action on behalf of that party or are affiliated with a law firm
    20
         which has appeared on behalf of that party, and includes support staff.
    21
         2.11 Party: any party to this Action, including all of its officers, directors,
    22
         employees, consultants, retained experts, and Outside Counsel of Record (and their
    23
         support staffs).
    24
         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
    25
         Discovery Material in this Action.
    26
         2.13 Professional Vendors: persons or entities that provide litigation support
    27
         services (e.g., photocopying, videotaping, translating, preparing exhibits or
    28

                                                  -4-
                              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 5 of 15 Page ID #:254



     1 demonstrations, and organizing, storing, or retrieving data in any form or medium)

     2 and their employees and subcontractors.

     3 2.14 Protected Material: any Disclosure or Discovery Material that is designated

     4 as “CONFIDENTIAL.”

     5 2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from

     6 a Producing Party.

     7

     8 3.      SCOPE
     9         The protections conferred by this Stipulation and Order cover not only
    10 Protected Material (as defined above), but also (1) any information copied or

    11 extracted from Protected Material; (2) all copies, excerpts, summaries, or

    12 compilations of Protected Material; and (3) any testimony, conversations, or

    13 presentations by Parties or their Counsel that might reveal Protected Material.

    14 Any use of Protected Material at trial shall be governed by the orders of the trial

    15 judge. This Order does not govern the use of Protected Material at trial.

    16 4.      DURATION
    17         Even after final disposition of this litigation, the confidentiality obligations
    18
         imposed by this Order shall remain in effect until a Designating Party agrees
    19
         otherwise in writing or a court order otherwise directs. Final disposition shall be
    20
         deemed to be the later of (1) dismissal of all claims and defenses in this Action,
    21
         with or without prejudice; and (2) final judgment herein after the completion and
    22
         exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
    23
         including the time limits for filing any motions or applications for extension of
    24
         time pursuant to applicable law.
    25
         5.    DESIGNATING PROTECTED MATERIAL
    26
         5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
    27
         Party or Non-Party that designates information or items for protection under this
    28
         Order must take care to limit any such designation to specific material that
                                                 -5-
                              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 6 of 15 Page ID #:255



     1 qualifies under the appropriate standards. The Designating Party must designate for

     2 protection only those parts of material, documents, items, or oral or written

     3 communications that qualify so that other portions of the material, documents,

     4 items, or communications for which protection is not warranted are not swept

     5 unjustifiably within the ambit of this Order.

     6         Mass, indiscriminate, or routinized designations are prohibited. Designations
     7 that are shown to be clearly unjustified or that have been made for an improper

     8 purpose (e.g., to unnecessarily encumber the case development process or to

     9 impose unnecessary expenses and burdens on other parties) may expose the
    10 Designating Party to sanctions.

    11         If it comes to a Designating Party’s attention that information or items that it
    12 designated for protection do not qualify for protection, that Designating Party must

    13 promptly notify all other Parties that it is withdrawing the inapplicable designation.

    14 5.2     Manner and Timing of Designations. Except as otherwise provided in this
    15 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

    16 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

    17 under this Order must be clearly so designated before the material is disclosed or

    18
         produced.
    19
         Designation in conformity with this Order requires:
    20
               (a)    For information in documentary form (e.g., paper or electronic
    21
         documents, but excluding transcripts of depositions or other pretrial or trial
    22
         proceedings), that the Producing Party affix at a minimum, the legend
    23
         “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
    24
         contains protected material. If only a portion or portions of the material on a page
    25
         qualifies for protection, the Producing Party also must clearly identify the
    26
         protected portion(s) (e.g., by making appropriate markings in the margins).
    27
               A Party or Non-Party that makes original documents available for inspection
    28
         need not designate them for protection until after the inspecting Party has indicated
                                                 -6-
                              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 7 of 15 Page ID #:256



     1 which documents it would like copied and produced. During the inspection and

     2 before the designation, all of the material made available for inspection shall be

     3 deemed “CONFIDENTIAL.” After the inspecting Party has identified the

     4 documents it wants copied and produced, the Producing Party must determine

     5 which documents, or portions thereof, qualify for protection under this Order.

     6 Then, before producing the specified documents, the Producing Party must affix

     7 the “CONFIDENTIAL legend” to each page that contains Protected Material. If

     8 only a portion or portions of the material on a page qualifies for protection, the

     9 Producing Party also must clearly identify the protected portion(s) (e.g., by making
    10 appropriate markings in the margins).

    11         (b)    For testimony given in depositions that the Designating Party identify
    12 the Disclosure or Discovery Material on the record, before the close of the

    13 deposition all protected testimony.

    14         (c)    For information produced in some form other than documentary and
    15 for any other tangible items, that the Producing Party affix in a prominent place on

    16 the exterior of the container or containers in which the information is stored the

    17 legend “CONFIDENTIAL.” If only a portion or portions of the information

    18
         warrants protection, the Producing Party, to the extent practicable, shall identify
    19
         the protected portion(s).
    20
         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
    21
         failure to designate qualified information or items does not, standing alone, waive
    22
         the Designating Party’s right to secure protection under this Order for such
    23
         material. Upon timely correction of a designation, the Receiving Party must make
    24
         reasonable efforts to assure that the material is treated in accordance with the
    25
         provisions of this Order.
    26
         6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
    27
         6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation
    28
         of confidentiality at any time that is consistent with the Court’s Scheduling Order.
                                                 -7-
                              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 8 of 15 Page ID #:257



     1 6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
     2 process under Local Rule 37.1 et seq.

     3 6.3     The burden of persuasion in any such challenge proceeding shall be on the
     4 Designating Party. Frivolous challenges, and those made for an improper purpose

     5 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

     6 expose the Challenging Party to sanctions. Unless the Designating Party has

     7 waived or withdrawn the confidentiality designation, all parties shall continue to

     8 afford the material in question the level of protection to which it is entitled under

     9 the Producing Party’s designation until the Court rules on the challenge.
    10 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
    11 7.1      Basic Principles. A Receiving Party may use Protected Material that is
    12 disclosed or produced by another Party or by a Non-Party in connection with this

    13 Action only for prosecuting, defending, or attempting to settle this Action. Such

    14 Protected Material may be disclosed only to the categories of persons and under

    15 the conditions described in this Order. When the Action has been terminated, a

    16 Receiving Party must comply with the provisions of section 13 below (FINAL

    17
         DISPOSITION).
    18
               Protected Material must be stored and maintained by a Receiving Party at a
    19
         location and in a secure manner that ensures that access is limited to the persons
    20
         authorized under this Order.
    21
         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
    22
         otherwise ordered by the court or permitted in writing by the Designating Party, a
    23
         Receiving Party may disclose any information or item designated
    24
         “CONFIDENTIAL” only to:
    25
               (a)    The Receiving Party’s Outside Counsel of Record in this Action, as
    26
         well as employees of said Outside Counsel of Record to whom it is reasonably
    27
         necessary to disclose the information for this Action;
    28

                                                -8-
                             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 9 of 15 Page ID #:258



     1         (b)   The officers, directors, and employees (including House Counsel) of
     2 the Receiving Party to whom disclosure is reasonably necessary for this Action;

     3         (c)   Experts (as defined in this Order) of the Receiving Party to whom
     4 disclosure is reasonably necessary for this Action and who have signed the

     5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

     6         (d)   The court and its personnel;
     7         (e)   Court reporters and their staff;
     8         (f)   Professional jury or trial consultants, mock jurors, and Professional
     9 Vendors to whom disclosure is reasonably necessary for this Action and who have
    10 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

    11         (g)   The author or recipient of a document containing the information or a
    12 custodian or other person who otherwise possessed or knew the information;

    13         (h)   During their depositions, witnesses, and attorneys for witnesses, in the
    14 Action to whom disclosure is reasonably necessary provided: (1) the deposing

    15 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)

    16 they will not be permitted to keep any confidential information unless they sign the

    17 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

    18
         agreed by the Designating Party or ordered by the court. Pages of transcribed
    19
         deposition testimony or exhibits to depositions that reveal Protected Material may
    20
         be separately bound by the court reporter and may not be disclosed to anyone
    21
         except as permitted under this Stipulated Protective Order; and
    22
               (i) Any mediator or settlement officer, and their supporting personnel,
    23
         mutually agreed upon by any of the parties engaged in settlement discussions.
    24
               Notwithstanding the aforementioned specified categories of persons and
    25
         circumstances, all documents designated CONFIDENTIAL and their contents,
    26
         including and especially, but not limited to, documents and depositions under seal
    27
         containing the identities of witnesses, employees/personnel and consultants shall
    28
         expressly be deemed “Attorneys Eyes Only,” meaning its disclosure shall be
                                                -9-
                             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 10 of 15 Page ID #:259



     1 limited only to counsel for the parties in addition to the aforementioned specified

     2 categories of persons and circumstances. However, documents that do not contain

     3 the identities of percipient witnesses, such as the autopsy report, shall not be

     4 deemed “attorneys eyes only.”

     5 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
     6         PRODUCED IN OTHER LITIGATION
     7         If a Party is served with a subpoena or a court order issued in other litigation
     8 that compels disclosure of any information or items designated in this Action as

     9 “CONFIDENTIAL,” that Party must:
    10         (a)    Promptly notify in writing the Designating Party. Such notification
    11 shall include a copy of the subpoena or court order;

    12         (b)    Promptly notify in writing the party who caused the subpoena or order
    13 to issue in the other litigation that some or all of the material covered by the

    14 subpoena or order is subject to this Protective Order. Such notification shall

    15 include a copy of this Stipulated Protective Order; and

    16         (c)    Cooperate with respect to all reasonable procedures sought to be
    17
         pursued by the Designating Party whose Protected Material may be affected.
    18
         If the Designating Party timely seeks a protective order, the Party served with the
    19
         subpoena or court order shall not produce any information designated in this action
    20
         as “CONFIDENTIAL” before a determination by the court from which the
    21
         subpoena or order issued, unless the Party has obtained the Designating Party’s
    22
         permission. The Designating Party shall bear the burden and expense of seeking
    23
         protection in that court of its confidential material and nothing in these provisions
    24
         should be construed as authorizing or encouraging a Receiving Party in this Action
    25
         to disobey a lawful directive from another court.
    26
         ///
    27
         ///
    28

                                                -10-
                              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 11 of 15 Page ID #:260



     1 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
     2         PRODUCED IN THIS LITIGATION

     3         (a)    The terms of this Order are applicable to information produced by a
     4 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

     5 produced by Non-Parties in connection with this litigation is protected by the

     6 remedies and relief provided by this Order. Nothing in these provisions should be

     7 construed as prohibiting a Non-Party from seeking additional protections.

     8         (b)    In the event that a Party is required, by a valid discovery request, to
     9 produce a Non-Party’s confidential information in its possession, and the Party is
    10 subject to an agreement with the Non-Party not to produce the Non-Party’s

    11 confidential information, then the Party shall:

    12 (1)     Promptly notify in writing the Requesting Party and the Non-Party that some
    13 or all of the information requested is subject to a confidentiality agreement with a

    14 Non-Party;

    15 (2)     Promptly provide the Non-Party with a copy of the Stipulated Protective
    16 Order in this Action, the relevant discovery request(s), and a reasonably specific

    17
         description of the information requested; and
    18
         (3)   Make the information requested available for inspection by the Non-Party, if
    19
         requested.
    20
               (c)    If the Non-Party fails to seek a protective order from this court within
    21
         14 days of receiving the notice and accompanying information, the Receiving
    22
         Party may produce the Non-Party’s confidential information responsive to the
    23
         discovery request. If the Non-Party timely seeks a protective order, the Receiving
    24
         Party shall not produce any information in its possession or control that is subject
    25
         to the confidentiality agreement with the Non-Party before a determination by the
    26
         court. Absent a court order to the contrary, the Non-Party shall bear the burden and
    27
         expense of seeking protection in this court of its Protected Material.
    28

                                                -11-
                              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 12 of 15 Page ID #:261



     1 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
     2         If a Receiving Party learns that, by inadvertence or otherwise, it has
     3 disclosed Protected Material to any person or in any circumstance not authorized

     4 under this Stipulated Protective Order, the Receiving Party must immediately (a)

     5 notify in writing the Designating Party of the unauthorized disclosures, (b) use its

     6 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

     7 the person or persons to whom unauthorized disclosures were made of all the terms

     8 of this Order, and (d) request such person or persons to execute the

     9 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
    10 A.

    11 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR
    12         OTHERWISE PROTECTED MATERIAL
    13         When a Producing Party gives notice to Receiving Parties that certain
    14 inadvertently produced material is subject to a claim of privilege or other

    15 protection, the obligations of the Receiving Parties are those set forth in Federal

    16 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

    17
         whatever procedure may be established in an e-discovery order that provides for
    18
         production without prior privilege review. Pursuant to Federal Rule of Evidence
    19
         502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
    20
         of a communication or information covered by the attorney-client privilege or
    21
         work product protection, the parties may incorporate their agreement in the
    22
         stipulated protective order submitted to the court.
    23
         12.   MISCELLANEOUS
    24
         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    25
         person to seek its modification by the Court in the future.
    26
         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    27
         Protective Order no Party waives any right it otherwise would have to object to
    28
         disclosing or producing any information or item on any ground not addressed in
                                                -12-
                              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 13 of 15 Page ID #:262



     1 this Stipulated Protective Order. Similarly, no Party waives any right to object on

     2 any ground to use in evidence of any of the material covered by this Protective

     3 Order.

     4 12.3 Filing Protected Material. A Party that seeks to file under seal any

     5 Protected Material must comply with Civil Local Rule 79-5. Protected Material

     6 may only be filed under seal pursuant to a court order authorizing the sealing of the

     7 specific Protected Material at issue. If a Party's request to file Protected Material

     8 under seal is denied by the court, then the Receiving Party may file the information

     9 in the public record unless otherwise instructed by the court.
    10 13.     FINAL DISPOSITION
    11         After the final disposition of this Action, as defined in paragraph 4, within
    12 60 days of a written request by the Designating Party, each Receiving Party must

    13 return all Protected Material to the Producing Party or destroy such material. As

    14 used in this subdivision, “all Protected Material” includes all copies, abstracts,

    15 compilations, summaries, and any other format reproducing or capturing any of the

    16 Protected Material. Whether the Protected Material is returned or destroyed, the

    17
         Receiving Party must submit a written certification to the Producing Party (and, if
    18
         not the same person or entity, to the Designating Party) by the 60 day deadline that
    19
         (1) identifies (by category, where appropriate) all the Protected Material that was
    20
         returned or destroyed and (2) affirms that the Receiving Party has not retained any
    21
         copies, abstracts, compilations, summaries or any other format reproducing or
    22
         capturing any of the Protected Material. Notwithstanding this provision, Counsel
    23
         are entitled to retain an archival copy of all pleadings, motion papers, trial,
    24
         deposition, and hearing transcripts, legal memoranda, correspondence, deposition
    25
         and trial exhibits, expert reports, attorney work product, and consultant and expert
    26
         work product, even if such materials contain Protected Material. Any such archival
    27
         copies that contain or constitute Protected Material remain subject to this
    28
         Protective Order as set forth in Section 4 (DURATION).
                                                 -13-
                              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 14 of 15 Page ID #:263



     1 14.     Any violation of this Order may be punished by any and all appropriate
     2 measures including, without limitation, contempt proceedings and/or monetary

     3 sanctions.

     4         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
     5

     6 Dated: July 16, 2020                   IVIE McNEILL WYATT
     7                                        PURCELL & DIGGS, APLC
     8                                  By:   /s/ Antonio K. Kizzie
     9                                        RICKEY IVIE
                                              ANTONIO K. KIZZIE
    10                                        JACK F. ALTURA
    11                                        Attorneys for Defendants
                                              COUNTY OF LOS ANGELES, ET AL.
    12

    13
         Dated: July 16, 2020                 PLC LAW GROUP, APC
    14

    15                                        By:     /s/ Peter L. Carr, IV
                                                     Peter L. Carr, IV
    16                                               Na’Shaun L. Neal
    17                                               Attorneys for Plaintiff
                                                     DONNELLE WEAR
    18

    19 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

    20

    21 DATED: July 17, 2020                   ______________________________
                                              HONORABLE DOUGLAS F.
    22
                                              MCCORMICK
    23                                        UNITED STATES MAGISTRATE
                                              JUDGE
    24

    25

    26
    27

    28

                                              -14-
                            STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00459-JVS-DFM Document 23 Filed 07/17/20 Page 15 of 15 Page ID #:264



     1                                       EXHIBIT A
     2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3 I, _____________________________ [print or type full name], of

     4 _________________ [print or type full address], declare under penalty of perjury

     5 that I have read in its entirety and understand the Stipulated Protective Order that

     6 was issued by the United States District Court for the Central District of California

     7 on [date] in the case of DONNELLE WEAR, v. County of Los Angeles, et.al. CASE

     8 NO.: 8:20-cv-459-JVS-DFM. I agree to comply with and to be bound by all the

     9 terms of this Stipulated Protective Order and I understand and acknowledge that
    10 failure to so comply could expose me to sanctions and punishment in the nature of

    11 contempt. I solemnly promise that I will not disclose in any manner any

    12 information or item that is subject to this Stipulated Protective Order to any person

    13 or entity except in strict compliance with the provisions of this Order. I further

    14 agree to submit to the jurisdiction of the United States District Court for the

    15 Central District of California for the purpose of enforcing the terms of this

    16 Stipulated Protective Order, even if such enforcement proceedings occur after

    17
         termination of this action. I hereby appoint __________________________ [print
    18
         or type full name] of _______________________________________ [print or
    19
         type full address and telephone number] as my California agent for service of
    20
         process in connection with this action or any proceedings related to enforcement of
    21
         this Stipulated Protective Order.
    22
         Date: ______________________________________
    23
         City and State where sworn and signed: ________________________________
    24
         Printed name: _______________________________
    25
         Signature: __________________________________
    26
    27

    28

                                               -15-
                             STIPULATED PROTECTIVE ORDER
